DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Brochard (US20200165975) and Pongratz (US20150060194).
With respect to claim 1 Richter discloses an absorbent structure for absorbing low-frequency sound, which comprises:
A skin (2) perforated with orifices (1);
At least one box (4) having two lateral walls (10) of identical dimensions, the lateral walls being in the shape of a strip and being arranged facing one another and delimiting between them an opening (see figure 5), and a bottom which is opposite the opening and connects the two lateral walls,
Said box being attached to the skin with the opening against the skin, and each lateral wall extending width-wise between the opening and the bottom (see figure 5), and 
For each box two tongues (6 see figure 6) arranged in said box, with each tongue being in a shape of a strip extending lengthwise over a length equal to that of the lateral walls of the box (approximately), with each tongue extending widthwise between the opening and the bottom of the box and having a first end attached along an edge of the opening and a second end which extends 
Richter does not disclose with the lateral walls becoming closer together with increasing distance from the opening to the bottom or the second end of the tongue being a free end.
Brochard discloses (figure 3) a box having a perimeter wall (the perimeter being conical but when such a teaching is applied to the four wall  lateral perimeter shape of Richter would result in multiple lateral walls) which reduced the perimeter as it is spaced from the perforated skin and toward the bottom and having an additional perimeter reducing structure within said box.
It would have been obvious to apply this teachings to the four walled box structure of Richter to provide stiffness while allowing for thinner walls of the elements (see paragraph 11 of Brochard).
Pongratz disclsoes a cellular box structure having a tongue extending therein with a free end (see figures 2 and 5).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Pongratz to use such free end having tongues to allow for the movement of the tongue to further reduce sounds via resonance. 
With respect to claim 2 Richter as modified further disclsoes a first and second box arranged next to one another and secured to one another by a junction arranged between the two boxes (see at least figure 5 of Pongratz), and wherein a tongue associated with the first box is an extension of a tongue associated with the second box via a central part which is in one piece with both tongues and is clamped between the junction and the skin (see again figure 5 of Pongratz).
With respect to claim 3 Richter as modified further disclsoes an exhaust duct of a turbo machine (as it regards the application to the primary nozzle of the primary exhaust duct this would have been an obvious use of the structure within the turbo engine to reduce the noise therein as taught by the respective references) said primary exhaust nozzle having a longitudinal axis and an absorbent structure 
As it regards a crown shape per se, as best understood form the drawings of the instant application this is also taught by the shape of Richter and Borchard.
With respect to claim 5 Richter as modified further discloses an inner structure , where the primary nozzle forms an outer boundary of a primary exhaust duct, and where an inner structure forms an inner boundary of said primary exhaust duct (as would be an obvious application of the elenmt5s of Richter as modified to a known structure of a turbomachine engine).
With respect to claim 6 Richter as modified further disclsoes an aircraft comprising the at least one turbomachine (see figure 1 of Borchard).
2. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Richter (US20130186707) in view of Brochard (US20200165975) and Pongratz (US20150060194) as applied to claim 3 above and in further view of Ravise (US20200143786) and Yyy.
With respect to claim 4 Richter as modified disclsoes the invention as claimed except expressly wherein each box has holes close to the bottom and each tongue has holes close to the opening.
Ravise disclsoes wherein the box (see analogous structure formed by the walls 352 in figures 1 and 3) has hole close to the bottom.
It would have been obvious to incorporate such openings to allow for the draining of liquid form the cells.
With respect to the openings in the tongues close to the skin, Wirt disclsoes (see figure 4) the provision for openings within the separator elements at various depths along the arc thereof.  
It would have been obvious to provide the openings in the dividing members at any selected depth so as to tune the frequency response of the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pierick (US20180229829) disclsoes an acoustic panel; Biset (US20180142622) disclsoes an acoustic panel; and Ichihashi (US20150041248) disclsoes a multi-sectional acoustic septum.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/Examiner, Art Unit 2837